UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2418


KANDISE LUCAS, Lead Advocate; TONI HUNTER-DAVIS, Parent,

                   Plaintiffs - Appellants,

             and

DR. MARLA CRAWFORD, Advocate/Analyst,

                   Plaintiff,

             v.

HENRICO COUNTY PUBLIC SCHOOL BOARD; PATRICK KINLAW,
Superintendent; KIRK EGGLESTON, Principal CTE; HENRICO COUNTY
POLICE DEPARTMENT; HUMBERTO CARDOUNEL, Police Chief;
SERGEANT CROOK, Police Officer; SHANNON TAYLOR, Henrico County
Commonwealth District Attorney; TANIA KREGAR, Assistant District Attorney;
L. NEIL STEVERSON, District Court Judge,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00402-HEH)


Submitted: October 30, 2020                                Decided: February 5, 2021


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and TRAXLER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Kandise Lucas; Toni Hunter-Davis, Appellants Pro Se. Blaire Hawkins O’Brien, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Theodore Ira
Brenner, FREEBORN & PETERS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kandise Lucas and Toni Hunter-Davis, along with Dr. Marla Crawford, filed a civil

complaint asserting federal statutory claims, federal civil rights claims, and state law claims

against Henrico County Public School Board, Superintendent Patrick Kinlaw, Principal

Kirk Eggleston, the Henrico County Police Department, Henrico County Police Chief

Humberto Cardounel, Sergeant Crook, Henrico County Commonwealth’s Attorney

Shannon Taylor, Assistant Commonwealth’s Attorney Tania Kregar, and Henrico County

District Court Judge L. Neil Steverson. After the district court dismissed the complaint in

its entirety, we affirmed the dismissal of the federal statutory claims as to all Defendants

and the federal civil rights claims against Taylor, Kregar, and Steverson. We vacated the

dismissal of the civil rights claims as to the other Defendants and the dismissal of the state

law claims, and remanded to the district court for further proceedings.

       On remand, Defendants renewed their motions to dismiss all of the claims. The

district court granted those motions and dismissed the remaining federal claims with

prejudice. Having dismissed the federal claims, the district court declined to exercise

supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367(c)(3). Lucas

and Hunter-Davis noted this appeal. We have reviewed the record and find no reversible

error. We therefore affirm for the reasons stated by the district court. Lucas v. Henrico

Cnty. Sch. Bd., No. 3:18-cv-00402-HEH (E.D. Va. Nov. 6, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              3